UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number:811-01236 DWS Market Trust (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 10/31 Date of reporting period: 10/31/2013 ITEM 1. REPORT TO STOCKHOLDERS October 31, 2013 Annual Report to Shareholders DWS Global Income Builder Fund Contents 3 Letter to Shareholders 4 Portfolio Management Review 12 Performance Summary 15 Investment Portfolio 40 Statement of Assets and Liabilities 42 Statement of Operations 44 Statement of Changes in Net Assets 45 Financial Highlights 50 Notes to Financial Statements 68 Report of Independent Registered Public Accounting Firm 69 Information About Your Fund's Expenses 71 Tax Information 72 Advisory Agreement Board Considerations and Fee Evaluation 77 Board Members and Officers 83 Account Management Resources This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Although allocation among different asset categories generally limits risk, portfolio management may favor an asset category that underperforms other assets or markets as a whole. Bond investments are subject to interest-rate and credit risks. When interest rates rise, bond prices generally fall. Credit risk refers to the ability of an issuer to make timely payments of principal and interest. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. Dividends are not guaranteed. If the dividend-paying stocks held by the fund reduce or stop paying dividends, the fund's ability to generate income may be adversely affected. Preferred stocks, a type of dividend-paying stock, present certain additional risks.Because Exchange Traded Funds (ETFs) trade on a securities exchange, their shares may trade at a premium or discount to their net asset value. ETFs also incur fees and expenses so they may not fully match the performance of the indexes they are designed to track. Any fund that focuses in a particular segment of the market will generally be more volatile than a fund that invests more broadly. Investing in foreign securities, particularly those of emerging markets, presents certain risks, such as currency fluctuations, political and economic changes, and market risks. The fund may lend securities to approved institutions. Small company stocks tend to be more volatile than medium-sized or large company stocks. Stocks may decline in value. See the prospectus for details. Deutsche Asset & Wealth Management represents the asset management and wealth management activities conducted by Deutsche Bank AG or any of its subsidiaries, including the Advisor and DWS Investments Distributors, Inc. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Letter to Shareholders Dear Shareholder: Having recently joined Deutsche Asset & Wealth Management as president of the DWS funds and head of Fund Administration, I'd like to take this opportunity to introduce myself. I come with 20 years of experience in asset management and the mutual fund industry. My job is to work closely with your fund board to ensure optimal oversight of the DWS funds' management and operations. I look forward to serving in this role on your behalf. As for the economy, experts seem to agree that both the U.S. and global economies are recovering. Interest rates, while destined to rise to a level more in line with historical "normal" at some point, will likely remain relatively low for the foreseeable future. The stock markets continue to demonstrate strength as housing rebounds, American manufacturing strengthens, the U.S. budget deficit improves and unemployment continues to move lower. However, uncertainty persists regarding the pace of the recovery, the eventual tapering of government bond purchases, the potential for further political gridlock around the fiscal impasse and lingering effects of the financial crisis. All this uncertainty may well contribute to volatility in both the bond and stock markets. It may help to remember that market fluctuations are not unusual. However, significant market swings may also reflect behavior that is driven more by investor emotion than any fundamental factors relating to the securities in question. If volatility is making you nervous, it may be time to review your investments. A trusted financial advisor can help you determine if a strategy change is appropriate and identify risk management strategies that serve your specific goals and situation. Best regards, Brian Binder President, DWS Funds Portfolio Management Review (Unaudited) Market Overview and Fund Performance All performance information below is historical and does not guarantee future results. Returns shown are for Class A shares, unadjusted for sales charges. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit dws-investments.com for the most recent month-end performance of all share classes. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. Please refer to pages 12 through 14 for more complete performance information. Investment Process The fund invests in a broad range of both traditional asset classes (such as equity and fixed-income investments) and alternative asset classes (such as real estate, infrastructure, convertibles, commodities, currencies and absolute return strategies). The fund can buy many types of securities, among them common stocks, including dividend-paying stocks, convertible securities, corporate bonds, government bonds, inflation-indexed bonds, mortgage- and asset-backed securities, and exchange-traded funds (ETFs). The fund can invest in securities of any size, investment style category or credit quality, and from any country (including emerging markets). DWS Global Income Builder Fund returned 14.14% during the annual period ending October 31, 2013. It outperformed the 10.52% return of the S&P® Target Risk Moderate Index, which seeks to provide significant exposure to fixed income, while allocating a smaller portion of exposure to equities. In comparison, its two other benchmarks — the Russell 1000® Index, which tracks the performance of the 1,000 largest stocks in the Russell 3000® Index, and the Barclays U.S. Aggregate Bond Index, which represents domestic taxable investment-grade bonds — returned 28.40% and -1.08%, respectively. Global equities delivered very strong returns during the past year, as investors responded enthusiastically to an environment of improving global growth, healthy corporate earnings and the accommodative policies of the world's central banks. Bonds, in contrast, finished with a slightly negative return. The first half of the annual period ending October 31, 2013 brought positive returns for the bond market, thanks to an environment of slow economic growth and continued support from the U.S. Federal Reserve Board's (the Fed's) bond-buying program known as quantitative easing (QE). These tailwinds shifted abruptly in May 2013, however, when comments by Fed Chairman Ben Bernanke raised fears that the central bank would soon begin to "taper" its QE policy. The prospects of reduced Fed accommodation led to a spike in Treasury yields (and a corresponding decline in prices). This sell-off extended throughout the bond market, more than offsetting the positive returns from the first half of the period. Fund Performance As of October 31, 2013, 58% of the fund's portfolio was allocated to global dividend-paying stocks, while 39% was allocated to bonds. This marks a change from the 50-50 allocation that we established when we began managing the fund in March 2012. This wasn't an active shift to the fund's allocation; rather, it reflects that market movements that have occurred in 2013 (i.e., strength in stocks, weakness in bonds). Believing that stocks offer stronger total return opportunities, we have elected not to rebalance the portfolio as its weighting in equities has increased. In the equity portion of the portfolio, the strongest contribution to the fund's 12-month performance relative to the Russell 1000 Index came from its positioning in the health care sector. We averaged a sizeable underweight in the sector throughout the year, which proved helpful to performance given that it lagged in the environment of elevated investor risk appetites. The fund's return in the sector also benefited from our position in the German hospital operator Rhoen-Klinikum AG, whose shares soared after the stock was bid for at a premium by a competitor. Our allocation to utilities also added value. We hold an underweight to the sector, which — like health care — underperformed in the "risk-on" environment. In terms of individual stocks, our largest contributors included Sealed Air Corp., the Finnish insurance company Sampo Oyj, the U.S. oil refiner Phillips 66* and the Netherlands-based publishing company Wolters Kluwer NV. The largest detractor from performance was our positioning in the materials sector, where our investment in the gold royalty company Franco-Nevada Corp. was hit hard by the weakness in the price of gold. Outside of the materials sector, the largest detractors from performance were our positions in the ATM designer and manufacturer Diebold, Inc., the Belgian telecommunications firm Belgacom SA and the Australian engineering and construction firm WorleyParsons Ltd.* * Not held in the portfolio as of October 31, 2013. The bond portion of the portfolio finished with a slightly positive total return and outperformed the -1.08% return of the fund's fixed-income benchmark, the Barclays U.S Aggregate Bond Index. We generated this outperformance via three aspects of our positioning. "Believing that stocks offer stronger total return opportunities, we have elected not to rebalance the portfolio as its weighting in equities has increased." First, our sizeable allocation to high-yield bonds provided the fund with outsized exposure to the best-performing segment of the bond market. The high-yield sector typically holds up better during periods of rising interest rates, and that indeed proved to be the case during the mid-year downturn. In addition, the fund's high-yield portfolio outperformed the broader high-yield market, thanks to our strong individual security selection. Second, our holdings performed better than the overall market in the domestic, investment-grade segment of the fund. Here, we added value by emphasizing corporate bonds and commercial mortgage-backed securities over Treasuries, mortgage-backed securities and other market segments sensitive to talk of Fed tapering. Our substantial allocation to corporates is based on our positive long-term view on the asset class, which stems from its attractive yields and the robust health of domestic corporate issuers. The third factor boosting performance in the fund's bond portfolio was our positioning in the emerging markets. While emerging-markets bonds finished the year with a negative absolute return, we added value by holding an underweight in longer-term government debt, which lagged, in favor of emerging-markets corporate bonds, which outperformed. While government bonds have exhibited soft performance due to investor concerns about weakening trade balances, emerging corporates — many of which are issued by highly rated companies with strong cash flows — were largely insulated from these worries. Unfortunately, not all aspects of the fund's positioning worked well during the past year. The most important headwind to performance was that we came into the May-June sell-off with an above-benchmark duration (or interest-rate sensitivity). Like many investors, we were surprised by the market's extreme reaction to Bernanke's comments, as the Fed's previous statements indicated that its policy direction remained dependent on incoming economic data. The sell-off went on for much longer than we anticipated, so our decision to maintain a level of rate sensitivity above the benchmark resulted in underperformance for the bond portfolio during the second quarter. Outlook and Positioning We continued to run a focused portfolio on the equity side. The fund closed the period with positions in 42 individual stocks, down from 62 when we first took over as managers in 2012. While a concentrated approach can sometimes lead to short-term underperformance, we believe in the longer-term value of investing a larger percentage of the portfolio in our "best ideas." We continued to find attractive opportunities in the technology sector during the past year. Investor expectations remained low, especially for specific companies such as Microsoft Corp., yet dividends were well covered, payout ratios were low and free cash flows were high and sustainable. We also began taking a closer look at the utilities sector amid its weak performance in the second half of the annual period, but we maintained a focus on specific stocks where dividend coverage ratios are high. Conversely, we stayed underweight in telecommunications stocks in general and European telecoms in particular. Intensifying competitive pressures in Europe weighed on pricing, which reduced cash flows for telecom companies and increased the potential for dividend cuts. We took a similarly cautious approach to the energy sector, where weakening economic growth in China pressured revenues at a time when the need for capital expenditures was rising. In terms of the fund's geographic weightings, we continued to find opportunities in the international markets: as of October 31, 2013, 53% of the equity portfolio was invested outside of the United States. We believe this helps illustrate the value of our global approach, which allows us to look anywhere in the world for what we believe are the most attractive dividend-paying stocks. In managing the equity portion of the fund, we didn't simply look for companies with the highest dividend yields. A high yield, on its own, isn't an indication of whether a stock is a good investment. Instead, we focused on fundamentally sound, reasonably valued companies with high free cash flows and lower payout ratios, both of which may signal the potential for future dividend increases. An emphasis on dividend growers may not always lead to short-term outperformance, but we believe it is the best way to achieve the fund's goal of maximizing income, while maintaining prospects for capital appreciation. With regard to the bond market, we expect that the issue of "tapering" — although receding from the headlines in the final months of the year — will once again become a factor in market performance during the coming year. However, it's important to keep in mind that the Fed's policy remains data-dependent. As a result, any tapering of quantitative easing is likely to be the result of improving economic conditions — which in turn is supportive for credit-sensitive segments of the market such as corporate, high-yield and emerging-markets bonds. Five Largest Equity Holdings at October 31, 2013 (15.4% of Net Assets) 1. Procter & Gamble Co. Manufacturer of diversified consumer products 3.7% 2. Microsoft Corp. Develops, manufactures, licenses, sells and supports software products 3.3% 3. PepsiCo, Inc. Provider of soft drinks, snack foods and food services 3.1% 4. UGI Corp. Distributes and markets energy products and services 2.8% 5. British American Tobacco PLC Manufactures, markets and sells cigarettes and other tobacco products 2.5% Five Largest Fixed-Income Long-Term Securities at October 31, 2013 (5.5% of Net Assets) 1. Government National Mortgage Association 4.0%, 7/1/2040 2.0% 2. Government National Mortgage Association 4.0%, 6/1/2041 1.4% 3. U.S. Treasury Note 0.75%, 6/15/2014 1.1% 4. Novelis, Inc. 8.75%, 12/15/2020 0.5% 5. Reynolds Group Issuer, Inc. 7.125%, 4/15/2019 0.5% Portfolio holdings and characteristics are subject to change. For more complete details about the fund's investment portfolio, see page 15. A quarterly Fact Sheet is available on dws-investments.com or upon request. Please see the Account Management Resources section on page 83 for contact information. Still, our role as stewards of our investors' capital means that we need to guard against the chance of increased market volatility. We therefore opted to move the fund's duration closer to that of the benchmark during the latter part of the period. At the same time, we continued to concentrate on adding value through individual security selection and portfolio allocation. We believe this approach — and not one that seeks to make interest-rate "bets" — is the prudent course in a potentially challenging environment. Overall, we believe our "go-anywhere" bond strategy — which provides the flexibility to capitalize on values as they emerge — can be particularly valuable at a time of elevated market volatility. Portfolio Management Team William Chepolis, CFA, Managing Director Portfolio Manager of the fund. Joined the fund in 2005. — Joined Deutsche Asset & Wealth Management in 1998 after 13 years of experience as vice president and portfolio manager for Norwest Bank where he managed the bank's fixed income and foreign exchange portfolios. — Portfolio Manager for Retail Fixed Income: New York. — BIS, University of Minnesota. Thomas Schuessler, PhD, Managing Director Portfolio Manager of the fund. Joined the fund in 2008. — Joined Deutsche Asset & Wealth Management in 2001 after five years at Deutsche Bank where he managed various projects and worked in the office of the Chairman of the Management Board. — US and Global Fund Management: Frankfurt. — PhD, University of Heidelberg, studies in physics and economics at University of Heidelberg and University of Utah. Philip G. Condon, Managing Director Portfolio Manager of the fund. Joined the fund in 2013. — Joined Deutsche Asset & Wealth Management in 1983. — Head of US Retail Fixed Income Funds. — BA and MBA, University of Massachusetts at Amherst. Gary Russell, CFA, Managing Director Portfolio Manager of the fund. Joined the fund in 2013. — Joined Deutsche Asset & Wealth Management in 1996. Served as the head of the High Yield group in Europe and as an Emerging Markets portfolio manager. — Prior to that, he spent four years at Citicorp as a research analyst and structurer of collateralized mortgage obligations. Prior to Citicorp, he served as an officer in the US Army from 1988 to 1991. — Head of US High Yield Bonds: New York. — BS, United States Military Academy (West Point); MBA, New York University, Stern School of Business. John D. Ryan, Director Portfolio Manager of the fund. Joined the fund in 2012. — Joined Deutsche Asset & Wealth Management in 2010 from Northern Trust where he served as a senior portfolio manager. Previously, he served as a portfolio manager and head of credit trading for Deutsche Asset Management from 1998-2003. — Over 19 years of investment industry experience. — BA in Economics, University of Chicago; MBA, University of Chicago. Fabian Degen, Assistant Vice President Portfolio Manager of the fund. Joined the fund in 2012. — Joined Deutsche Asset & Wealth Management in 2007. — Portfolio manager for Value Equity: Frankfurt. — US and Global Fund Management: Frankfurt. — Bachelor of International Business Administration in Investments & Finance from International University of Applied Sciences Bad Honnef, Bonn with educational exchanges at the University of Maine (USA). The views expressed reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. Terms to Know The S&P Target Risk Moderate Index is designed to measure the performance of S&P's proprietary moderate target risk allocation model. The S&P Target Risk Moderate Index seeks to provide significant exposure to fixed income, while also allocating a smaller portion of exposure to equities in order to seek current income, some capital preservation and an opportunity for moderate to low capital appreciation. The Russell 1000 Index is an unmanaged index that measures the performance of the 1,000 largest companies in the Russell 3000 Index, which represents approximately 92% of the total market capitalization of the Russell 3000 Index. The Barclays U.S. Aggregate Bond Index is an unmanaged index representing domestic taxable investment-grade bonds, with index components for government and corporate securities, mortgage pass-through securities, and asset-backed securities with average maturities of one year or more. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Mortgage-backed securities (MBS) are bonds that are secured by mortgage debt. Underweight means the fund holds a lower weighting in a given sector or security than the benchmark. Overweight means the fund holds a higher weighting. Performance Summary October 31, 2013 (Unaudited) Class A 1-Year 5-Year 10-Year Average Annual Total Returns as of 10/31/13 Unadjusted for Sales Charge 14.14% 10.75% 4.78% Adjusted for the Maximum Sales Charge (max 5.75% load) 7.57% 9.45% 4.17% Russell 1000® Index† 28.40% 15.84% 7.83% Barclays U.S. Aggregate Bond Index†† -1.08% 6.09% 4.78% S&P® Target Risk Moderate Index††† 10.52% 8.56% 5.62% Class B 1-Year 5-Year 10-Year Average Annual Total Returns as of 10/31/13 Unadjusted for Sales Charge 12.88% 9.70% 4.07% Adjusted for the Maximum Sales Charge (max 4.00% CDSC) 9.88% 9.57% 4.07% Russell 1000® Index† 28.40% 15.84% 7.83% Barclays U.S. Aggregate Bond Index†† -1.08% 6.09% 4.78% S&P® Target Risk Moderate Index††† 10.52% 8.56% 5.62% Class C 1-Year 5-Year 10-Year Average Annual Total Returns as of 10/31/13 Unadjusted for Sales Charge 13.09% 9.84% 3.90% Adjusted for the Maximum Sales Charge (max 1.00% CDSC) 13.09% 9.84% 3.90% Russell 1000® Index† 28.40% 15.84% 7.83% Barclays U.S. Aggregate Bond Index†† -1.08% 6.09% 4.78% S&P® Target Risk Moderate Index††† 10.52% 8.56% 5.62% Class S 1-Year 5-Year Life of Class* Average Annual Total Returns as of 10/31/13 No Sales Charges 14.37% 10.98% 4.75% Russell 1000® Index† 28.40% 15.84% 7.31% Barclays U.S. Aggregate Bond Index†† -1.08% 6.09% 4.97% S&P® Target Risk Moderate Index††† 10.52% 8.56% 5.17% Institutional Class 1-Year 5-Year 10-Year Average Annual Total Returns as of 10/31/13 No Sales Charges 14.32% 11.05% 5.10% Russell 1000® Index† 28.40% 15.84% 7.83% Barclays U.S. Aggregate Bond Index†† -1.08% 6.09% 4.78% S&P® Target Risk Moderate Index††† 10.52% 8.56% 5.62% Performance in the Average Annual Total Returns table(s) above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit dws-investments.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated March 1, 2013 are 0.92%, 1.90%, 1.75%, 0.72% and 0.66% for Class A, Class B, Class C, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) Yearly periods ended October 31 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 5.75%. This results in a net initial investment of $9,425. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. * Class S shares commenced operations on March 14, 2005. The performance shown for each index is for the time period of March 31, 2005 through October 31, 2013, which is based on the performance period of the life of Class S. † The Russell 1000 Index is an unmanaged index that measures the performance of the 1,000 largest companies in the Russell 3000 Index, which represents approximately 92% of the total market capitalization of the Russell 3000 Index. †† The Barclays U.S. Aggregate Bond Index is an unmanaged index representing domestic taxable investment-grade bonds, with index components for government and corporate securities, mortgage pass-through securities, and asset-backed securities with average maturities of one year or more. ††† The S&P Target Risk Moderate Index is designed to measure the performance of S&P's proprietary moderate target risk allocation model. The S&P Target Risk Moderate Index seeks to provide significant exposure to fixed income, while also allocating a smaller portion of exposure to equities in order to seek current income, some capital preservation, and an opportunity for moderate to low capital appreciation. Class A Class B Class C Class S Institutional Class Net Asset Value 10/31/13 $ 10/31/12 $ Distribution Information as of 10/31/13 Income Dividends, Twelve Months $ Capital Gain Distributions, Twelve Months $ Investment Portfolio as of October 31, 2013 Shares Value ($) Common Stocks 59.6% Consumer Discretionary 3.9% Hotels, Restaurants & Leisure 0.0% Dawn Holdings, Inc.* (a) 3 Trump Entertainment Resorts, Inc.* 8 0 Media 3.2% Pearson PLC Vertis Holdings, Inc.* 0 Wolters Kluwer NV Specialty Retail 0.7% Staples, Inc. (b) Consumer Staples 13.4% Beverages 3.1% PepsiCo, Inc. Food Products 2.2% Nestle SA (Registered) Unilever NV (CVA) (b) Household Products 3.8% Procter & Gamble Co. Tobacco 4.3% British American Tobacco PLC Imperial Tobacco Group PLC Energy 5.0% Energy Equipment & Services 0.8% Transocean Ltd. (b) Oil, Gas & Consumable Fuels 4.2% Canadian Natural Resources Ltd. (c) Canadian Natural Resources Ltd. (c) ConocoPhillips Enbridge, Inc. (b) TransCanada Corp. (b) Financials 8.0% Commercial Banks 1.8% Bank of Nova Scotia Toronto-Dominion Bank (b) Diversified Financial Services 1.2% Leucadia National Corp. Insurance 5.0% PartnerRe Ltd. Powszechny Zaklad Ubezpieczen SA Sampo Oyj "A" Health Care 7.2% Health Care Equipment & Supplies 1.4% Stryker Corp. Health Care Providers & Services 1.6% Rhoen-Klinikum AG Pharmaceuticals 4.2% Novartis AG (Registered) Roche Holding AG (Genusschein) Sanofi Industrials 7.0% Aerospace & Defense 0.9% BAE Systems PLC Air Freight & Logistics 2.4% C.H. Robinson Worldwide, Inc. (b) Singapore Post Ltd. Building Products 0.0% Congoleum Corp.* 0 Industrial Conglomerates 3.7% Jardine Matheson Holdings Ltd. Koninklijke Philips NV Smiths Group PLC Information Technology 5.7% Computers & Peripherals 2.1% Diebold, Inc. (b) Wincor Nixdorf AG IT Services 0.3% Automatic Data Processing, Inc. Software 3.3% Microsoft Corp. Materials 3.7% Chemicals 1.0% Air Liquide SA Construction Materials 0.0% Wolverine Tube, Inc.* Containers & Packaging 1.6% Sealed Air Corp. Sonoco Products Co. Metals & Mining 1.1% Franco-Nevada Corp. Telecommunication Services 1.8% Diversified Telecommunication Services 0.2% Belgacom SA (b) Wireless Telecommunication Services 1.6% NTT DoCoMo, Inc. Vodafone Group PLC Utilities 3.9% Gas Utilities 2.8% UGI Corp. (b) Multi-Utilities 1.1% National Grid PLC Total Common Stocks (Cost $510,492,231) Preferred Stock 0.0% Financials Ally Financial, Inc. 144A, 7.0% (Cost $280,281) Warrants 0.0% Consumer Discretionary 0.0% Reader's Digest Association, Inc., Expiration Date 2/19/2014* 0 Materials 0.0% GEO Specialty Chemicals, Inc., Expiration Date 3/31/2015* Hercules Trust II, Expiration Date 3/31/2029* Total Warrants (Cost $90,209) Principal Amount ($)(d) Value ($) Corporate Bonds 24.4% Consumer Discretionary 2.8% AmeriGas Finance LLC: 6.75%, 5/20/2020 7.0%, 5/20/2022 APX Group, Inc., 6.375%, 12/1/2019 Arcelik AS, 144A, 5.0%, 4/3/2023 (b) Asbury Automotive Group, Inc., 8.375%, 11/15/2020 Ashtead Capital, Inc., 144A, 6.5%, 7/15/2022 Ashton Woods U.S.A. LLC, 144A, 6.875%, 2/15/2021 Avis Budget Car Rental LLC: 5.5%, 4/1/2023 8.25%, 1/15/2019 BC Mountain LLC, 144A, 7.0%, 2/1/2021 Block Communications, Inc., 144A, 7.25%, 2/1/2020 Boyd Gaming Corp., 9.0%, 7/1/2020 (b) British Sky Broadcasting Group PLC, 144A, 3.125%, 11/26/2022 Caesar's Entertainment Operating Co., Inc.: 8.5%, 2/15/2020 9.0%, 2/15/2020 (b) Carlson Wagonlit BV, 144A, 6.875%, 6/15/2019 CCO Holdings LLC: 6.5%, 4/30/2021 6.625%, 1/31/2022 7.375%, 6/1/2020 (b) CDR DB Sub, Inc., 144A, 7.75%, 10/15/2020 Cequel Communications Holdings I LLC: 144A, 5.125%, 12/15/2021 144A, 6.375%, 9/15/2020 (b) Chester Downs & Marina LLC, 144A, 9.25%, 2/1/2020 Clear Channel Communications, Inc., 11.25%, 3/1/2021 Clear Channel Worldwide Holdings, Inc.: Series A, 6.5%, 11/15/2022 Series B, 6.5%, 11/15/2022 Series A, 7.625%, 3/15/2020 Series B, 7.625%, 3/15/2020 Cogeco Cable, Inc., 144A, 4.875%, 5/1/2020 Columbus International, Inc., 144A, 11.5%, 11/20/2014 Cox Communications, Inc., 144A, 3.25%, 12/15/2022 Cumulus Media Holdings, Inc., 7.75%, 5/1/2019 (b) Delphi Corp., 5.0%, 2/15/2023 DISH DBS Corp.: 4.25%, 4/1/2018 5.0%, 3/15/2023 (b) 7.875%, 9/1/2019 Fontainebleau Las Vegas Holdings LLC, 144A, 11.0%, 6/15/2015* 0 Ford Motor Credit Co., LLC, 3.0%, 6/12/2017 (b) Griffey Intermediate, Inc., 144A, 7.0%, 10/15/2020 (b) Harron Communications LP, 144A, 9.125%, 4/1/2020 Hertz Corp.: 144A, 4.25%, 4/1/2018 6.75%, 4/15/2019 Hot Topic, Inc., 144A, 9.25%, 6/15/2021 Jo-Ann Stores Holdings, Inc., 144A, 9.75%, 10/15/2019 (PIK) Libbey Glass, Inc., 6.875%, 5/15/2020 Live Nation Entertainment, Inc., 144A, 7.0%, 9/1/2020 Marriott International, Inc., 3.375%, 10/15/2020 MDC Partners, Inc., 144A, 6.75%, 4/1/2020 Mediacom Broadband LLC, 6.375%, 4/1/2023 Mediacom LLC, 7.25%, 2/15/2022 MGM Resorts International: 6.625%, 12/15/2021 (b) 6.75%, 10/1/2020 (b) 7.625%, 1/15/2017 (b) 8.625%, 2/1/2019 Midcontinent Communications & Midcontinent Finance Corp., 144A, 6.25%, 8/1/2021 National CineMedia LLC, 6.0%, 4/15/2022 News America, Inc., 144A, 4.0%, 10/1/2023 Petco Holdings, Inc., 144A, 8.5%, 10/15/2017 (PIK) PNK Finance Corp., 144A, 6.375%, 8/1/2021 Quebecor Media, Inc., 5.75%, 1/15/2023 RCI Banque SA, 144A, 3.5%, 4/3/2018 Rent-A-Center, Inc., 144A, 4.75%, 5/1/2021 Sabre Holdings Corp., 8.35%, 3/15/2016 Seminole Hard Rock Entertainment, Inc., 144A, 5.875%, 5/15/2021 Serta Simmons Holdings LLC, 144A, 8.125%, 10/1/2020 (b) SIWF Merger Sub, Inc., 144A, 6.25%, 6/1/2021 Starz LLC, 5.0%, 9/15/2019 Taylor Morrison Communities, Inc., 144A, 5.25%, 4/15/2021 (b) Travelport LLC, 144A, 6.386%**, 3/1/2016 Unitymedia Hessen GmbH & Co., KG, 144A, 5.5%, 1/15/2023 Unitymedia KabelBW GmbH, 144A, 9.625%, 12/1/2019 EUR Univision Communications, Inc., 144A, 6.875%, 5/15/2019 Viking Cruises Ltd., 144A, 8.5%, 10/15/2022 Consumer Staples 2.5% Agrokor dd, 144A, 8.875%, 2/1/2020 Ajecorp BV, 144A, 6.5%, 5/14/2022 Anadolu Efes Biracilik Ve Malt Sanayii AS, 144A, 3.375%, 11/1/2022 (b) B&G Foods, Inc., 4.625%, 6/1/2021 Chiquita Brands International, Inc., 144A, 7.875%, 2/1/2021 Constellation Brands, Inc., 6.0%, 5/1/2022 Controladora Mabe SA de CV, 144A, 7.875%, 10/28/2019 Del Monte Corp., 7.625%, 2/15/2019 Delhaize Group SA, 4.125%, 4/10/2019 Embotelladora Andina SA, 144A, 5.0%, 10/1/2023 ESAL GmbH, 144A, 6.25%, 2/5/2023 FAGE Dairy Industry SA, 144A, 9.875%, 2/1/2020 Hawk Acquisition Sub, Inc., 144A, 4.25%, 10/15/2020 JBS U.S.A. LLC, 144A, 8.25%, 2/1/2020 (b) Marfrig Holding Europe BV, 144A, 11.25%, 9/20/2021 MHP SA, 144A, 8.25%, 4/2/2020 Minerva Luxembourg SA, 144A, 12.25%, 2/10/2022 Mriya Agro Holding PLC, 144A, 9.45%, 4/19/2018 Pilgrim's Pride Corp., 7.875%, 12/15/2018 Reynolds Group Issuer, Inc.: 5.75%, 10/15/2020 7.125%, 4/15/2019 Smithfield Foods, Inc.: 6.625%, 8/15/2022 7.75%, 7/1/2017 Sun Products Corp., 144A, 7.75%, 3/15/2021 (b) Viskase Companies, Inc., 144A, 9.875%, 1/15/2018 Energy 2.8% Access Midstream Partners LP: 4.875%, 5/15/2023 5.875%, 4/15/2021 6.125%, 7/15/2022 Afren PLC, 144A, 10.25%, 4/8/2019 Antero Resources Finance Corp., 9.375%, 12/1/2017 Berry Petroleum Co.: 6.375%, 9/15/2022 6.75%, 11/1/2020 BreitBurn Energy Partners LP: 7.875%, 4/15/2022 8.625%, 10/15/2020 Chaparral Energy, Inc., 7.625%, 11/15/2022 Crosstex Energy LP, 7.125%, 6/1/2022 DCP Midstream LLC, 144A, 9.75%, 3/15/2019 Denbury Resources, Inc., 4.625%, 7/15/2023 EDC Finance Ltd., 144A, 4.875%, 4/17/2020 Endeavor Energy Resources LP, 144A, 7.0%, 8/15/2021 Energy Transfer Partners LP, 4.15%, 10/1/2020 EP Energy LLC: 6.875%, 5/1/2019 7.75%, 9/1/2022 9.375%, 5/1/2020 (b) EPE Holdings LLC, 144A, 8.875%, 12/15/2017 (PIK) EV Energy Partners LP, 8.0%, 4/15/2019 FMC Technologies, Inc., 3.45%, 10/1/2022 Halcon Resources Corp.: 8.875%, 5/15/2021 9.75%, 7/15/2020 Holly Energy Partners LP, 6.5%, 3/1/2020 KazMunayGas National Co. JSC, 144A, 7.0%, 5/5/2020 Kodiak Oil & Gas Corp., 144A, 5.5%, 1/15/2021 (b) Linn Energy LLC: 6.5%, 5/15/2019 144A, Step-up Coupon, 6.75% to 10/5/2013, 7.0% to 11/1/2019 MEG Energy Corp., 144A, 6.375%, 1/30/2023 Midstates Petroleum Co., Inc.: 9.25%, 6/1/2021 10.75%, 10/1/2020 Murphy Oil U.S.A., Inc., 144A, 6.0%, 8/15/2023 Murray Energy Corp., 144A, 8.625%, 6/15/2021 Northern Oil & Gas, Inc., 8.0%, 6/1/2020 Oasis Petroleum, Inc.: 6.875%, 1/15/2023 7.25%, 2/1/2019 Offshore Drilling Holding SA, 144A, 8.375%, 9/20/2020 (b) Offshore Group Investment Ltd.: 7.125%, 4/1/2023 7.5%, 11/1/2019 (b) ONEOK Partners LP, 6.15%, 10/1/2016 Pacific Drilling SA, 144A, 5.375%, 6/1/2020 Petroleos de Venezuela SA, 144A, 8.5%, 11/2/2017 Petroleos Mexicanos, 2.286%, 7/18/2018 (b) Regency Energy Partners LP, 144A, 4.5%, 11/1/2023 Reliance Holdings U.S.A., Inc., 144A, 5.4%, 2/14/2022 Rosneft Finance SA, 144A, 6.625%, 3/20/2017 Sabine Pass Liquefaction LLC: 144A, 5.625%, 2/1/2021 144A, 5.625%, 4/15/2023 SandRidge Energy, Inc., 7.5%, 3/15/2021 (b) SESI LLC, 7.125%, 12/15/2021 Talisman Energy, Inc., 3.75%, 2/1/2021 Talos Production LLC, 144A, 9.75%, 2/15/2018 Tesoro Corp., 5.375%, 10/1/2022 (b) Transocean, Inc., 3.8%, 10/15/2022 Financials 4.1% AerCap Aviation Solutions BV, 6.375%, 5/30/2017 Ally Financial, Inc.: 5.5%, 2/15/2017 6.25%, 12/1/2017 American International Group, Inc., 3.8%, 3/22/2017 American Tower Corp., (REIT), 3.5%, 1/31/2023 (b) Atlantic Finance Ltd., 144A, 10.75%, 5/27/2014 Banco Santander Brasil SA, 144A, 8.0%, 3/18/2016 BRL Bank of America Corp., 3.3%, 1/11/2023 Barclays Bank PLC, 7.625%, 11/21/2022 (b) BBVA Bancomer SA, 144A, 6.5%, 3/10/2021 BNP Paribas SA, 3.25%, 3/3/2023 CIT Group, Inc.: 5.0%, 5/15/2017 5.25%, 3/15/2018 Cooperatieve Centrale Raiffeisen-Boerenleenbank BA, 3.95%, 11/9/2022 Development Bank of Kazakhstan JSC, Series 3, 6.5%, 6/3/2020 E*TRADE Financial Corp.: 6.375%, 11/15/2019 6.75%, 6/1/2016 Glencore Funding LLC, 144A, 4.125%, 5/30/2023 Hartford Financial Services Group, Inc., 6.0%, 1/15/2019 Health Care REIT, Inc., (REIT), 4.5%, 1/15/2024 ING Bank NV: 144A, 2.0%, 9/25/2015 144A, 5.8%, 9/25/2023 ING U.S., Inc., 144A, 5.7%, 7/15/2043 International Lease Finance Corp.: 3.875%, 4/15/2018 6.25%, 5/15/2019 8.625%, 1/15/2022 (b) 8.75%, 3/15/2017 Intesa Sanpaolo SpA, 3.875%, 1/16/2018 Itau Unibanco Holding SA, 144A, 5.5%, 8/6/2022 Jefferies Group LLC, 5.125%, 1/20/2023 Macquarie Bank Ltd., 144A, 3.45%, 7/27/2015 Morgan Stanley: 3.75%, 2/25/2023 (b) 4.1%, 5/22/2023 (b) MPT Operating Partnership LP, (REIT), 6.375%, 2/15/2022 Neuberger Berman Group LLC, 144A, 5.625%, 3/15/2020 Nordea Bank AB, 144A, 4.25%, 9/21/2022 OPB Finance Trust, Series C, 2.9%, 5/24/2023 CAD PNC Bank NA, 6.875%, 4/1/2018 ProLogis LP, (REIT), 4.25%, 8/15/2023 PSP Capital, Inc., 3.03%, 10/22/2020 CAD Royal Bank of Scotland Group PLC, 6.1%, 6/10/2023 Santander UK PLC, 144A, 5.0%, 11/7/2023 (e) SLM Corp., 5.5%, 1/25/2023 (b) The Goldman Sachs Group, Inc., 3.625%, 1/22/2023 Turkiye Is Bankasi: 144A, 3.875%, 11/7/2017 144A, 6.0%, 10/24/2022 Turkiye Vakiflar Bankasi Tao, 144A, 3.75%, 4/15/2018 Ventas Realty LP, (REIT), 2.7%, 4/1/2020 Wells Fargo & Co., 5.375%, 11/2/2043 Health Care 1.1% Agilent Technologies, Inc., 3.2%, 10/1/2022 (b) Aviv Healthcare Properties LP, 7.75%, 2/15/2019 Biomet, Inc.: 6.5%, 8/1/2020 6.5%, 10/1/2020 (b) CHS/Community Health Systems, Inc.: 5.125%, 8/15/2018 7.125%, 7/15/2020 Fresenius Medical Care U.S. Finance II, Inc., 144A, 5.625%, 7/31/2019 Fresenius Medical Care U.S. Finance, Inc., 144A, 6.5%, 9/15/2018 HCA, Inc.: 5.875%, 3/15/2022 6.5%, 2/15/2020 7.5%, 2/15/2022 Hologic, Inc., 6.25%, 8/1/2020 (b) IMS Health, Inc., 144A, 6.0%, 11/1/2020 Laboratory Corp. of America Holdings, 3.75%, 8/23/2022 Mallinckrodt International Finance SA, 144A, 4.75%, 4/15/2023 Par Pharmaceutical Companies, Inc., 7.375%, 10/15/2020 Physio-Control International, Inc., 144A, 9.875%, 1/15/2019 Tenet Healthcare Corp.: 144A, 4.375%, 10/1/2021 4.5%, 4/1/2021 6.25%, 11/1/2018 Industrials 1.7% Accuride Corp., 9.5%, 8/1/2018 Aeropuertos Dominicanos Siglo XXI SA, 144A, 9.25%, 11/13/2019 Aguila 3 SA, 144A, 7.875%, 1/31/2018 Alphabet Holding Co., Inc., 7.75%, 11/1/2017 (PIK) BE Aerospace, Inc., 6.875%, 10/1/2020 Belden, Inc., 144A, 5.5%, 9/1/2022 Bombardier, Inc.: 144A, 5.75%, 3/15/2022 144A, 7.75%, 3/15/2020 Cemex Finance LLC, 144A, 9.375%, 10/12/2022 Clean Harbors, Inc., 5.125%, 6/1/2021 DigitalGlobe, Inc., 144A, 5.25%, 2/1/2021 Embraer Overseas Ltd., 144A, 5.696%, 9/16/2023 Ferreycorp SAA, 144A, 4.875%, 4/26/2020 FTI Consulting, Inc., 6.0%, 11/15/2022 Garda World Security Corp., 144A, 9.75%, 3/15/2017 GenCorp, Inc., 144A, 7.125%, 3/15/2021 Georgian Railway JSC, 144A, 7.75%, 7/11/2022 Grupo KUO SAB de CV, 144A, 6.25%, 12/4/2022 Huntington Ingalls Industries, Inc.: 6.875%, 3/15/2018 7.125%, 3/15/2021 Ingersoll-Rand Global Holding Co., Ltd., 144A, 2.875%, 1/15/2019 Kenan Advantage Group, Inc., 144A, 8.375%, 12/15/2018 Meritor, Inc., 6.75%, 6/15/2021 Navios Maritime Holdings, Inc., 8.875%, 11/1/2017 Navios South American Logistics, Inc., 9.25%, 4/15/2019 Nortek, Inc., 8.5%, 4/15/2021 Odebrecht Offshore Drilling Finance Ltd., 144A, 6.75%, 10/1/2022 Owens Corning, Inc., 4.2%, 12/15/2022 Ply Gem Industries, Inc., 9.375%, 4/15/2017 Total System Services, Inc., 3.75%, 6/1/2023 TransDigm, Inc.: 7.5%, 7/15/2021 7.75%, 12/15/2018 U.S. Airways Group, Inc., 6.125%, 6/1/2018 United Rentals North America, Inc.: 6.125%, 6/15/2023 7.375%, 5/15/2020 7.625%, 4/15/2022 Watco Companies LLC, 144A, 6.375%, 4/1/2023 Information Technology 1.4% Activision Blizzard, Inc., 144A, 5.625%, 9/15/2021 Alliance Data Systems Corp., 144A, 5.25%, 12/1/2017 BMC Software Finance, Inc., 144A, 8.125%, 7/15/2021 CDW LLC, 8.5%, 4/1/2019 CyrusOne LP, 6.375%, 11/15/2022 EarthLink, Inc., 7.375%, 6/1/2020 Equinix, Inc., 5.375%, 4/1/2023 First Data Corp.: 144A, 6.75%, 11/1/2020 144A, 7.375%, 6/15/2019 144A, 8.875%, 8/15/2020 Fiserv, Inc., 3.5%, 10/1/2022 Freescale Semiconductor, Inc., 144A, 9.25%, 4/15/2018 Healthcare Technology Intermediate, Inc., 144A, 7.375%, 9/1/2018 (PIK) Hewlett-Packard Co., 3.3%, 12/9/2016 Hughes Satellite Systems Corp.: 6.5%, 6/15/2019 7.625%, 6/15/2021 IAC/InterActiveCorp., 4.75%, 12/15/2022 Materials 2.0% Alpek SA de CV, 144A, 4.5%, 11/20/2022 ALROSA Finance SA, 144A, 7.75%, 11/3/2020 Anglo American Capital PLC, 144A, 4.125%, 9/27/2022 Axiall Corp., 144A, 4.875%, 5/15/2023 Barrick Gold Corp., 2.5%, 5/1/2018 BOE Intermediate Holding Corp., 144A, 9.0%, 11/1/2017 (PIK) BOE Merger Corp., 144A, 9.5%, 11/1/2017 (PIK) Cia Minera Milpo SAA, 144A, 4.625%, 3/28/2023 Eagle Spinco, Inc., 144A, 4.625%, 2/15/2021 Essar Steel Algoma, Inc., 144A, 9.875%, 6/15/2015 FMG Resources (August 2006) Pty Ltd.: 144A, 6.0%, 4/1/2017 (b) 144A, 6.375%, 2/1/2016 (b) 144A, 6.875%, 4/1/2022 (b) FQM Akubra, Inc.: 144A, 7.5%, 6/1/2021 144A, 8.75%, 6/1/2020 Freeport-McMoRan Copper & Gold, Inc., 3.55%, 3/1/2022 Gerdau Holdings, Inc., 144A, 7.0%, 1/20/2020 Hexion U.S. Finance Corp., 8.875%, 2/1/2018 IAMGOLD Corp., 144A, 6.75%, 10/1/2020 Kaiser Aluminum Corp., 8.25%, 6/1/2020 Metalloinvest Finance Ltd., 144A, 6.5%, 7/21/2016 Novelis, Inc., 8.75%, 12/15/2020 Polymer Group, Inc., 7.75%, 2/1/2019 PolyOne Corp., 5.25%, 3/15/2023 Polyus Gold International Ltd., 144A, 5.625%, 4/29/2020 (b) Rain CII Carbon LLC, 144A, 8.25%, 1/15/2021 Samarco Mineracao SA, 144A, 5.75%, 10/24/2023 Sealed Air Corp.: 144A, 8.125%, 9/15/2019 144A, 8.375%, 9/15/2021 Tronox Finance LLC, 6.375%, 8/15/2020 (b) Vedanta Resources PLC, 144A, 6.0%, 1/31/2019 (b) Telecommunication Services 4.4% America Movil SAB de CV, Series 12, 6.45%, 12/5/2022 MXN CC Holdings GS V LLC, 3.849%, 4/15/2023 CenturyLink, Inc., Series V, 5.625%, 4/1/2020 Cincinnati Bell, Inc.: 8.375%, 10/15/2020 8.75%, 3/15/2018 (b) Digicel Group Ltd.: 144A, 8.25%, 9/30/2020 144A, 10.5%, 4/15/2018 Digicel Ltd., 144A, 8.25%, 9/1/2017 ERC Ireland Preferred Equity Ltd., 144A, 7.69%**, 2/15/2017 (PIK)* EUR 0 Frontier Communications Corp.: 7.125%, 1/15/2023 (b) 8.5%, 4/15/2020 (b) Intelsat Jackson Holdings SA: 144A, 5.5%, 8/1/2023 7.25%, 10/15/2020 7.5%, 4/1/2021 Intelsat Luxembourg SA: 144A, 7.75%, 6/1/2021 144A, 8.125%, 6/1/2023 Level 3 Communications, Inc., 8.875%, 6/1/2019 (b) Level 3 Financing, Inc.: 7.0%, 6/1/2020 8.625%, 7/15/2020 (b) MetroPCS Wireless, Inc.: 6.625%, 11/15/2020 144A, 6.625%, 4/1/2023 (b) Millicom International Cellular SA, 144A, 4.75%, 5/22/2020 Oi SA, 144A, 5.75%, 2/10/2022 Pacnet Ltd., 144A, 9.25%, 11/9/2015 SBA Communications Corp., 5.625%, 10/1/2019 Sprint Communications, Inc.: 6.0%, 12/1/2016 6.0%, 11/15/2022 8.375%, 8/15/2017 9.125%, 3/1/2017 tw telecom holdings, Inc.: 5.375%, 10/1/2022 144A, 5.375%, 10/1/2022 144A, 6.375%, 9/1/2023 UPCB Finance III Ltd., 144A, 6.625%, 7/1/2020 UPCB Finance V Ltd., 144A, 7.25%, 11/15/2021 UPCB Finance VI Ltd., 144A, 6.875%, 1/15/2022 Verizon Communications, Inc., 6.55%, 9/15/2043 Wind Acquisition Finance SA: 144A, 6.5%, 4/30/2020 144A, 7.25%, 2/15/2018 Windstream Corp.: 6.375%, 8/1/2023 7.5%, 4/1/2023 7.75%, 10/15/2020 (b) 7.75%, 10/1/2021 144A, 7.75%, 10/1/2021 7.875%, 11/1/2017 Utilities 1.6% AES Corp.: 8.0%, 10/15/2017 8.0%, 6/1/2020 American Electric Power Co., Inc., Series F, 2.95%, 12/15/2022 Calpine Corp.: 144A, 7.5%, 2/15/2021 144A, 7.875%, 7/31/2020 DTE Energy Co., 7.625%, 5/15/2014 Dubai Electricity & Water Authority, 144A, 8.5%, 4/22/2015 Electricite de France SA, 144A, 5.25%, 1/29/2049 Eskom Holdings SOC Ltd., 144A, 5.75%, 1/26/2021 Instituto Costarricense de Electricidad, 144A, 6.95%, 11/10/2021 Jersey Central Power & Light Co., 144A, 4.7%, 4/1/2024 Mexico Generadora de Energia S de rl, 144A, 5.5%, 12/6/2032 Perusahaan Listrik Negara PT, 144A, 5.25%, 10/24/2042 PPL Energy Supply LLC, 4.6%, 12/15/2021 (b) Total Corporate Bonds (Cost $248,733,117) Asset-Backed 0.4% Automobile Receivables 0.2% AmeriCredit Automobile Receivables Trust, "E", Series 2011-2, 144A, 5.48%, 9/10/2018 Miscellaneous 0.2% ARES CLO Ltd., "D", Series 2012-3A, 144A, 4.894%**, 1/17/2024 Total Asset-Backed (Cost $3,971,163) Mortgage-Backed Securities Pass-Throughs 3.6% Federal Home Loan Mortgage Corp., 6.0%, 11/1/2021 Federal National Mortgage Association: 2.378%**, 8/1/2037 6.0%, 2/1/2037 6.5%, with various maturities from 4/1/2017 until 6/1/2017 8.0%, 9/1/2015 Government National Mortgage Association: 4.0%, with various maturities from 7/1/2040 until 6/1/2041 (e) 5.5%, 9/20/2040 6.5%, 8/20/2034 Total Mortgage-Backed Securities Pass-Throughs (Cost $36,793,429) Commercial Mortgage-Backed Securities 1.1% Banc of America Large Loan, Inc., "HLTN", Series 2010-HLTN, 144A, 2.474%**, 11/15/2015 Bear Stearns Commercial Mortgage Securities, Inc., "A4", Series 2007-PW16, 5.708%**, 6/11/2040 Del Coronado Trust, "M", Series 2013-HDMZ, 144A, 5.174%**, 3/15/2018 JPMorgan Chase Commercial Mortgage Securities Corp.: "C", Series 2012-HSBC, 144A, 4.021%, 7/5/2032 "A4", Series 2007-C1, 5.716%, 2/15/2051 LB-UBS Commercial Mortgage Trust, "A4", Series 2007-C6, 5.858%, 7/15/2040 WFRBS Commercial Mortgage Trust, "A5", Series 2013-C14, 3.337%, 6/15/2046 Total Commercial Mortgage-Backed Securities (Cost $11,631,248) Collateralized Mortgage Obligations 2.2% Federal Home Loan Mortgage Corp.: "KO", Series 4180, Principal Only, Zero Coupon, 1/15/2043 "PA", Series 4122, 1.5%, 2/15/2042 "HI", Series 3979, Interest Only, 3.0%, 12/15/2026 "IC", Series 3971, Interest Only, 3.0%, 3/15/2026 "IK", Series 4048, Interest Only, 3.0%, 5/15/2027 "PI", Series 3987, Interest Only, 3.0%, 1/15/2027 "PI", Series 4017, Interest Only, 3.0%, 3/15/2027 "ZB", Series 4183, 3.0%, 3/15/2043 "ZG", Series 4213, 3.5%, 6/15/2043 "ML", Series 3780, 4.0%, 12/15/2040 "LI", Series 3720, Interest Only, 4.5%, 9/15/2025 "PI", Series 3843, Interest Only, 4.5%, 5/15/2038 Federal National Mortgage Association: "WO", Series 2013-27, Principal Only, Zero Coupon, 12/25/2042 "JZ", Series 2012-4, 4.0%, 9/25/2041 "I", Series 2003-84, Interest Only, 6.0%, 9/25/2033 "PI", Series 2006-20, Interest Only, 6.51%***, 11/25/2030 Government National Mortgage Association: "ZJ", Series 2013-106, 3.5%, 7/20/2043 "QI", Series 2011-112, Interest Only, 4.0%, 5/16/2026 "AI", Series 2010-25, Interest Only, 4.5%, 3/16/2023 "BI", Series 2010-30, Interest Only, 4.5%, 7/20/2039 "GP", Series 2010-67, 4.5%, 3/20/2039 "ND", Series 2010-130, 4.5%, 8/16/2039 "NI", Series 2011-80, Interest Only, 4.5%, 5/16/2038 "MI", Series 2009-76, Interest Only, 5.0%, 3/20/2035 "IN", Series 2009-69, Interest Only, 5.5%, 8/20/2039 "IQ", Series 2011-18, Interest Only, 5.5%, 1/16/2039 "IV", Series 2009-69, Interest Only, 5.5%, 8/20/2039 "IJ", Series 2009-75, Interest Only, 6.0%, 8/16/2039 "AI", Series 2007-38, Interest Only, 6.285%***, 6/16/2037 "SC", Series 2002-33, Interest Only, 7.225%***, 5/16/2032 Residential Funding Mortgage Securities I, Inc., "M1", Series 2003-S17, 5.5%, 9/25/2033 Total Collateralized Mortgage Obligations (Cost $22,445,731) Government & Agency Obligations 6.4% Other Government Related (f) 2.0% Bank of Moscow, 144A, 6.699%, 3/11/2015 Eurasian Development Bank, 144A, 5.0%, 9/26/2020 European Investment Bank: 144A, 4.6%, 1/30/2037 CAD 6.0%, 8/6/2020 AUD KFW, 1.875%, 6/13/2018 CAD National JSC Naftogaz of Ukraine, 9.5%, 9/30/2014 Queensland Treasury Corp., Series 23, 4.25%, 7/21/2023 AUD Vimpel Communications, 144A, 7.748%, 2/2/2021 VTB Bank OJSC, 144A, 6.0%, 4/12/2017 Sovereign Bonds 1.5% Dominican Republic, 144A, 5.875%, 4/18/2024 Kingdom of Norway, Series 475, 2.0%, 5/24/2023 NOK Republic of Belarus, REG S, 8.75%, 8/3/2015 Republic of Croatia, REG S, 144A, 6.25%, 4/27/2017 Republic of Ghana, 144A, 7.875%, 8/7/2023 Republic of Singapore, 3.375%, 9/1/2033 SGD Russian Federation: Series 6204, 7.5%, 3/15/2018 RUB Series 6207, 8.15%, 2/3/2027 RUB United Mexican States: Series M, 7.75%, 5/29/2031 MXN Series M 20, 8.5%, 5/31/2029 MXN U.S. Government Sponsored Agency 0.4% Federal National Mortgage Association, 3.0%, 11/15/2027 U.S. Treasury Obligations 2.5% U.S. Treasury Bills, 0.02%****, 2/13/2014 (g) U.S. Treasury Bond, 5.375%, 2/15/2031 U.S. Treasury Notes: 0.75%, 6/15/2014 (h) (i) 0.875%, 12/31/2016 1.0%, 8/31/2016 1.5%, 7/31/2016 1.625%, 8/15/2022 1.75%, 5/15/2023 Total Government & Agency Obligations (Cost $69,019,992) Convertible Bond 0.1% Materials GEO Specialty Chemicals, Inc., 144A, 7.5%, 3/31/2015 (PIK) (Cost $621,571) Loan Participations and Assignments 0.0% Senior Loans** Alliance Mortgage Cycle Loan, Term Loan A, 9.5%, 6/15/2010* 0 Chesapeake Energy Corp., Term Loan, 5.75%, 12/1/2017 Total Loan Participations and Assignments (Cost $607,003) Municipal Bonds and Notes 1.3% Atlanta, GA, Water & Wastewater Revenue, Series B, 5.25%, 11/1/2030 New Jersey, State Transportation Trust Fund Authority, Transportation Program, Series AA, 5.25%, 6/15/2030 New York, Triborough Bridge & Tunnel Authority Revenues, Series A, 5.0%, 11/15/2028 Pennsylvania, State Turnpike Commission Revenue, Series C, 5.5%, 12/1/2030 Texas, Dallas-Fort Worth International Airport Revenue: Series F, 5.25%, 11/1/2028 Series F, 5.25%, 11/1/2029 Series F, 5.25%, 11/1/2030 Total Municipal Bonds and Notes (Cost $12,387,903) Preferred Securities 0.1% Financials 0.1% Farm Credit Bank of Texas, Series 1, 7.561%, 12/15/2013 (j) Materials 0.0% Hercules, Inc., 6.5%, 6/30/2029 Total Preferred Securities (Cost $1,031,132) Contract Amount Value ($) Call Options Purchased 0.1% Options on Interest Rate Swap Contracts Pay Fixed Rate — 3.72% - Receive Floating — LIBOR, Swap Expiration Date 4/22/2026, Option Expiration Date 4/20/20161 (Cost $463,890) Shares Value ($) Securities Lending Collateral 12.1% Daily Assets Fund Institutional, 0.08% (k) (l) (Cost $125,579,020) Cash Equivalents 3.5% Central Cash Management Fund, 0.06% (k) (Cost $36,659,066) % of Net Assets Value ($) Total Investment Portfolio (Cost $1,080,806,986)† Other Assets and Liabilities, Net ) ) Net Assets The following table represents bonds and senior loans that are in default: Security Coupon Maturity Date Principal Amount Cost ($) Value ($) Alliance Mortgage Cycle Loan* % 6/15/2010 USD 0 ERC Ireland Preferred Equity Ltd.* % 2/15/2017 EUR 0 Fontainebleau Las Vegas Holdings LLC* % 6/15/2015 USD 0 0 * Non-income producing security. ** Floating rate securities' yields vary with a designated market index or market rate, such as the coupon-equivalent of the U.S. Treasury Bill rate. These securities are shown at their current rate as of October 31, 2013. *** Current yield; not a coupon rate. ****Annualized yield at time of purchase; not a coupon rate. † The cost for federal income tax purposes was $1,083,037,902. At October 31, 2013, net unrealized appreciation for all securities based on tax cost was $112,831,155. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $127,239,308 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $14,408,153. (a) The Fund may purchase securities that are subject to legal or contractual restrictions on resale ("restricted securities"). Restricted securities are securities which have not been registered with the Securities and Exchange Commission under the Securities Act of 1933. The Fund may be unable to sell a restricted security and it may be more difficult to determine a market value for a restricted security. Moreover, if adverse market conditions were to develop during the period between the Fund's decision to sell a restricted security and the point at which the Fund is permitted or able to sell such security, the Fund might obtain a price less favorable than the price that prevailed when it decided to sell. This investment practice, therefore, could have the effect of increasing the level of illiquidity of the Fund. The future value of these securities is uncertain and there may be changes in the estimated value of these securities. Schedule of Restricted Securities Acquisition Date Cost ($) Value ($) Value as % of Net Assets Dawn Holdings, Inc.* August 2013 (b) All or a portion of these securities were on loan. In addition, "Other Assets and Liabilities, Net" may include pending sales that are also on loan. The value of all securities loaned at October 31, 2013 amounted to $121,369,647, which is 11.7% of net assets. (c) Securities with the same description are the same corporate entity but trade on different stock exchanges. (d) Principal amount stated in U.S. dollars unless otherwise noted. (e) When-issued or delayed delivery security included. (f) Government-backed debt issued by financial companies or government sponsored enterprises. (g) At October 31, 2013, this security has been pledged, in whole or in part, to cover initial margin requirements for open futures contracts. (h) At September 30, 2013, this security has been pledged, in whole or in part, as collateral for open bilateral swap contracts. (i) At September 30, 2013, this security has been pledged, in whole or in part, to cover initial margin requirements for open centrally cleared swap contracts. (j) Date shown is call date; not a maturity date for the perpetual preferred securities. (k) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. (l) Represents collateral held in connection with securities lending. Income earned by the Fund is net of borrower rebates. 144A: Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. CLO: Collateralized Loan Obligation CVA: Certificaten Van Aandelen (Certificate of Deposit) Interest Only: Interest Only (IO) bonds represent the "interest only" portion of payments on a pool of underlying mortgages or mortgage-backed securities. IO securities are subject to prepayment risk of the pool of underlying mortgages. LIBOR: London Interbank Offered Rate PIK: Denotes that all or a portion of the income is paid in-kind in the form of additional principal. Principal Only: Principal Only (PO) bonds represent the "principal only" portion of payments on a pool of underlying mortgages or mortgage-backed securities. REG S: Securities sold under Regulation S may not be offered, sold or delivered within the United States or to, or for the account or benefit of, U.S. persons, except pursuant to an exemption from, or in a transaction not subject to, the registration requirements of the Securities Act of 1933. REIT: Real Estate Investment Trust Included in the portfolio are investments in mortgage or asset-backed securities which are interests in separate pools of mortgages or assets. Effective maturities of these investments may be shorter than stated maturities due to prepayments. Some separate investments in the Federal National Mortgage Association and Government National Mortgage Association issues which have similar coupon rates have been aggregated for presentation purposes in this investment portfolio. At October 31, 2013, open futures contracts purchased were as follows: Futures Currency Expiration Date Contracts Notional Value ($) Unrealized Appreciation ($) Federal Republic of Germany Euro-Bund EUR 12/6/2013 34 Ultra Long U.S. Treasury Bond USD 12/19/2013 83 Total unrealized appreciation At October 31, 2013, open futures contracts sold were as follows: Futures Currency Expiration Date Contracts Notional Value ($) Unrealized Depreciation ($) 10 Year U.S. Treasury Note USD 12/19/2013 ) 30 Year U.S. Treasury Bond USD 12/19/2013 37 ) 5 Year U.S. Treasury Note USD 12/31/2013 ) Total unrealized depreciation ) At October 31, 2013, open credit default swap contracts sold were as follows: Effective/ Expiration Dates Notional Amount ($) (m) Fixed Cash Flows Paid Underlying Debt Obligation/ Quality Rating (n) Value ($) Upfront Payments Paid ($) Unrealized Appreciation ($) 12/20/2011 3/20/2017 2 % CIT Group, Inc., 5.5%, 2/15/2019, BB- 9/20/2012 12/20/2017 3 % General Motors Corp., 3.3%, 12/20/2017, BB+ Total unrealized appreciation (m) The maximum potential amount of future undiscounted payments that the Fund could be required to make under a credit default swap contract would be the notional amount of the contract. These potential amounts would be partially offset by any recovery values of the referenced debt obligation or net amounts received from the settlement of buy protection credit default swap contracts entered into by the Fund for the same referenced debt obligation, if any. (n) The quality ratings represent the higher of Moody's Investors Service, Inc. ("Moody's") or Standard & Poor's Corporation ("S&P") credit ratings and are unaudited. At October 31, 2013, open interest rate swap contracts were as follows: Centrally Cleared Swap Effective/ Expiration Dates Notional Amount ($) Cash Flows Paid by the Fund Cash Flows Received by the Fund Value ($) Unrealized Depreciation ($) 5/13/2014 5/13/2044 4 Fixed — 4.064% Floating — LIBOR ) ) Bilateral Swaps Effective/ Expiration Dates Notional Amount ($) Cash Flows Paid by the Fund Cash Flows Received by the Fund Value ($) Upfront Payments Paid/ (Received) ($) Unrealized Appreciation/ (Depreciation) 5/1/2014 5/1/2024 1 Fixed — 2.156% Floating — LIBOR ) 5/1/2014 5/1/2044 1 Floating — LIBOR Fixed — 2.922% ) ) 6/3/2013 6/3/2025 5 Floating — LIBOR Fixed — 3.0% ) — ) Total net unrealized appreciation At October 31, 2013, open written options contracts were as follows: Options on Interest Rate Swap Contracts Swap Effective/ Expiration Date Contract Amount Option Expiration Date Premiums Received ($) Value ($) (o) Call Options Receive Fixed — 4.064% - Pay Floating — LIBOR 5/13/2014 5/13/2044 4 5/9/2014 ) Receive Fixed — 4.22% - Pay Floating — LIBOR 4/22/2016 4/22/2026 4 4/20/2016 ) Receive Fixed — 5.132% - Pay Floating — LIBOR 3/17/2016 3/17/2026 4 3/15/2016 ) Receive Fixed — 5.132% - Pay Floating — LIBOR 3/17/2016 3/17/2026 6 3/15/2016 ) Total Call Options ) Put Options Pay Fixed — 3.093% - Receive Floating — LIBOR 10/21/2014 10/21/2044 6 10/17/2014 ) Pay Fixed — 3.033% - Receive Floating — LIBOR 10/24/2014 10/24/2044 8 10/22/2014 ) Pay Fixed — 2.888% - Receive Floating — LIBOR 11/3/2014 11/3/2044 5 10/30/2014 ) Pay Fixed — 1.132% - Receive Floating — LIBOR 3/17/2016 3/17/2026 5 3/15/2016 ) Pay Fixed — 1.132% - Receive Floating — LIBOR 3/17/2016 3/17/2026 6 3/15/2016 ) Pay Fixed — 2.064% - Receive Floating — LIBOR 5/13/2014 5/13/2044 5 5/9/2014 ) Pay Fixed — 2.385% - Receive Floating — LIBOR 3/31/2014 3/31/2044 1 3/27/2014 ) Pay Fixed — 2.423% - Receive Floating — LIBOR 3/20/2014 3/20/2044 7 3/18/2014 ) Total Put Options ) Total ) (o) Unrealized appreciation on written options on interest rate swap contracts at October 31, 2013 was $295,610. Counterparties: 1 Barclays Bank PLC 2 Credit Suisse 3 UBS AG 4 Morgan Stanley 5 Nomura International PLC 6 BNP Paribas 7 JP Morgan Chase Securities, Inc. 8 Citigroup, Inc. As of October 31, 2013, the Fund had the following open forward foreign currency exchange contracts: Contracts to Deliver In Exchange For Settlement Date Unrealized Appreciation ($) Counterparty MXN USD 11/12/2013 UBS AG MXN USD 11/12/2013 Barclays Bank PLC AUD EUR 11/12/2013 Barclays Bank PLC NZD USD 11/12/2013 Barclays Bank PLC USD MXN 11/12/2013 Barclays Bank PLC EUR USD 11/20/2013 Citigroup, Inc. ZAR USD 11/29/2013 Citigroup, Inc. MXN USD 12/9/2013 JPMorgan Chase Securities, Inc. MXN USD 12/9/2013 Barclays Bank PLC AUD USD 1/23/2014 UBS AG NOK USD 1/23/2014 UBS AG CAD USD 1/23/2014 Barclays Bank PLC SGD USD 1/23/2014 JPMorgan Chase Securities, Inc. Total unrealized appreciation Contracts to Deliver In Exchange For Settlement Date Unrealized Depreciation ($) Counterparty USD MXN 11/12/2013 ) JPMorgan Chase Securities, Inc. MXN USD 11/12/2013 ) JPMorgan Chase Securities, Inc. USD NZD 11/12/2013 ) Citigroup, Inc. USD SGD 11/22/2013 ) Citigroup, Inc. KRW USD 11/22/2013 ) JPMorgan Chase Securities, Inc. USD MXN 12/9/2013 ) UBS AG USD MXN 12/9/2013 ) Barclays Bank PLC USD MXN 12/9/2013 ) JPMorgan Chase Securities, Inc. Total unrealized depreciation ) Currency Abbreviations AUD Australian Dollar BRL Brazilian Real CAD Canadian Dollar EUR Euro KRW South Korean Won MXN Mexican Peso NOK Norwegian Krone NZD New Zealand Dollar RUB Russian Ruble SGD Singapore Dollar USD United States Dollar ZAR South African Rand For information on the Fund's policy and additional disclosures regarding options purchased, futures contracts, credit default swap contracts, interest rate swap contracts, written option contracts and forward foreign currency exchange contracts, please refer to Note B in the accompanying Notes to Financial Statements. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of October 31, 2013 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Common Stocks (p) Consumer Discretionary $ Consumer Staples — Energy — — Financials — Health Care — Industrials 0 Information Technology — Materials Telecommunication Services — — Utilities — Preferred Stock — — Warrants (p) — — Fixed Income Investments (p) Corporate Bonds — 0 Asset Backed — — Mortgage-Backed Securities Pass-Throughs — — Commercial Mortgage- Backed Securities — — Collateralized Mortgage Obligations — — Government & Agency Obligations — — Convertible Bond — — Loan Participations and Assignments — 0 Municipal Bonds and Notes — — Preferred Securities — — Short-Term Investments (p) — — Derivatives (q) Purchased Options — — Futures Contracts — — Credit Default Swap Contracts — — Interest Rate Swap Contracts — — Forward Foreign Currency Exchange Contracts — — Total $ Liabilities Level 1 Level 2 Level 3 Total Derivatives (q) Futures Contracts $ ) $
